Title: Thomas Jefferson to Thomas Mann Randolph (1792–1848), 2 October 1809
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          Dear Sir  Monticello Oct. 2. 09.
          Your favor of Sep. 15. came to hand only yesterday. I hasten therefore to inclose you letters to my two most particular friends Genl Dearborne & mr Gerry. the latter lives at Cambridge. Genl Dearborne lives, I believe, three miles from Boston, but comes to his office in town probably every day or two. wishing you a pleasant journey & profitable residence there, I salute you with esteem & respect.
          
            Th:
            Jefferson
        